Citation Nr: 1103924	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  07-03 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to a separate evaluation for the neurological 
manifestations of the lumbar spine disability.

2.  Entitlement to an evaluation in excess of 10 percent for the 
orthopedic manifestations of the lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran/appellant served on active duty in the United States 
Air Force from July 1966 to July 1970.  This case originally came 
before the Board of Veterans' Appeals (Board) on appeal from an 
August 2005 rating decision issued by the above Regional Office 
(RO) of the Department of Veterans Affairs (VA).

In May 2008, a Travel Board hearing was held at the above RO 
before a Veterans Law Judge (VLJ).  A transcript is in the claims 
file.  During the course of the appeal, the VLJ who conducted the 
May 2008 Board hearing retired.  The Veteran was given the 
opportunity to testify at another Board hearing as the VLJ who 
conducted the May 2008 hearing would not be the one handling the 
decision on appeal as required by 38 U.S.C.A. § 7107(c) and 
38 C.F.R. § 20.707.  However, the Veteran responded, in June 
2010, that he did not want another hearing and he indicated that 
he wanted the Board to consider his case on the evidence of 
record.

The Board most recently remanded the case for additional 
development in July 2010.  The case has now been returned to the 
Board for appellate review.

The issue of entitlement to service connection for a hip 
disability claimed as secondary to the lumbar spine 
disability was referred to the RO by the Board in February 
2009.  However, it appears that this issue has yet to be 
adjudicated by the RO.  Therefore, the Board does not have 
jurisdiction over that secondary service connection claim, 
and that issue is again referred to the RO for appropriate 
action.

The issue of entitlement to an evaluation in excess of 10 percent 
for the orthopedic manifestations of the appellant's lumbar spine 
disability is addressed in the REMAND portion of the decision 
below and that issue is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

It is at least as likely as not that the Veteran has lower 
extremity neurologic manifestations of his service-connected 
lumbar spine disability.


CONCLUSION OF LAW

A separate evaluation is warranted for the lower extremity 
neuropathy that is due to the service-connected lumbar spine 
disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103(a), 5103A 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.310(a), 
4.14, 4.25, 4.71a, Diagnostic Codes 5235 to 5243, Note (1); 
Esteban v. Brown, 6 Vet. App. 259 (1994) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Given the fully favorable decision on the matter of a separate 
evaluation for the lower extremity neuropathy manifestations of 
the lumbar spine disability contained herein, the Board finds 
that any defect in the notice or assistance provided to the 
Veteran in relation to that issue constitutes harmless error.


II.  The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the appellant's 
claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

This case originally came before the Board on a claim for an 
increased evaluation for the lumbar spine disability.  The Board 
must determine whether there is any other basis upon which an 
increased evaluation may be assignable.  In this regard, except 
as otherwise provided in the Rating Schedule, all disabilities, 
including those arising from a single disease entity, are to be 
rated separately, unless the conditions constitute the same 
disability or the same manifestation.  38 C.F.R. §§ 4.14, 4.25; 
Esteban v. Brown, 6 Vet. App. 259 (1994).  

In rating spinal disabilities, any associated objective 
neurologic abnormalities are to be rated separately.  68 Fed. 
Reg. 51,454, 51,456 (codified at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5243, Note (1)).  Potentially relevant diagnostic 
codes to rate the neurologic manifestations are located at 
38 C.F.R. § 4.124a.  These codes include Diagnostic Code 8520 
(for the sciatic nerve), Diagnostic Code 8521 (for the external 
popliteal nerve/common peroneal), Diagnostic Code 8522 (for the 
musculocutaneous nerve/superficial peroneal), Diagnostic Code 
8523 (for the anterior tibial nerve/deep peroneal), Diagnostic 
Code 8524 (for the internal popliteal nerve/tibial), Diagnostic 
Code 8526 (for the crural nerve/femoral nerve) and Diagnostic 
Code 8529 (for the external cutaneous nerve of the thigh).

The appellant is service-connected for a lumbar spine disability, 
effective from July 2002.  The report of the December 2005 VA 
examination reflects that the appellant reported symptoms that 
included occasional left thigh tingling.  The examiner found the 
appellant's lumbar spine-related motor and sensory functions to 
be normal on physical examination.  The examiner also stated that 
no neurological deficits were appreciated on physical 
examination.

The report of the March 2009 VA examination reflects that the 
examiner noted a history of symptoms that included numbness, 
paresthesias, leg or foot weakness and unsteadiness.  Sensory 
testing revealed normal testing (2/2) in each leg for vibration, 
light touch and position sense.  However, while pinprick testing 
was normal in the right leg, it was decreased (1/2) in the left 
leg.  The examiner rendered diagnoses of degenerative disc 
disease, osteoarthritis, spondylosis and neuroforaminal stenosis.

The appellant most recently underwent a VA examination in 
December 2009; this examination was conducted by the same 
examiner who conducted the March 2009 VA examination.  The 
examiner noted a problem with peripheral neuropathy with an onset 
date of 1970; pain was said to have radiated into the left leg 
years ago and to have gotten progressively worse.  On physical 
examination, motor examination was 4/5 for each lower extremity.  
The examiner indicated that the sensory functioning of the right 
lower extremity was normal.  Sensory testing of the left lower 
extremity yielded decreased findings for pain and light touch.  
The examiner also indicated that there was femoral nerve and/or 
sciatic nerve involvement.  The examiner rendered a diagnosis of 
peripheral neuropathy secondary to the low back disability and 
stated that the etiology of the neuropathy was the lumbosacral 
spine.  

As previously noted, when rating spinal disabilities, any 
associated objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, are to be rated 
separately by VA.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 
5243, Note (1).  Here, the Board finds that the evidence of 
record is at least in relative equipoise as to whether the 
Veteran has lower extremity neurologic manifestations related to 
the service-connected lumbar spine disability.  The Board 
observes that there is conflicting medical evidence in the record 
as to nature of the appellant's lower extremity complaints; VA 
treatment reports dated between January 2004 and December 2008 
show no clinical notations of paresthesias or neuropathy in 
either lower extremity.  On the other hand, there is a competent 
medical opinion that the appellant's does have lower extremity 
neurological deficits that are related to the lumbar spine 
disability.  

Where there exists at least an approximate balance of positive 
and negative evidence regarding the merits of an issue material 
to the determination of the matter, the Veteran shall prevail 
upon the issue.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
supra.  Thus, the Board finds that it is at least as likely as 
not that the appellant has lower extremity neuropathy that is 
etiologically related to the service-connected lumbar spine 
disability.  Therefore, after resolving reasonable doubt in favor 
of the Veteran, the Board finds that a separate evaluation for 
the lower extremity neurologic manifestations of the lumbar spine 
disability is warranted.


ORDER

A separate evaluation is granted for the lower extremity 
neuropathy that is due to the service-connected lumbar spine 
disability.


REMAND

The United States Court of Appeals for Veterans Claims (Court) 
has held that a remand by the Court or the Board confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders.  Stegall v. West, 11 Vet. App. 
268 (1998).  

The February 2009 Board Remand directives state that the AMC/RO 
was to schedule the appellant for an examination of his low back 
by a physician with appropriate expertise.  The examiner who 
conducted the subsequent March 2009 VA examination was a 
physician's assistant.  In the November 2009 remand, the Board 
found the March 2009 VA examination to be deficient.  Therefore, 
the Board directed the RO to arrange for a new VA examination by 
an appropriate specialist and directed said specialist to 
answer the questions enumerated in the remand.

However, the RO chose to do otherwise.  The December 2009 
examination was conducted by the same physician's assistant 
whose prior examination report of March 2009 had been 
deemed by the Board to be deficient.  In addition, that 
physician's assistant, despite the Remand instructions that it 
was imperative that the examiner provide range of motion 
findings, in degrees, that would most nearly approximate 
the Veteran's current low back disability, did not include 
any range of motion findings whatsoever.  Furthermore, the 
examiner did not discuss whether or not the Veteran would be 
precluded from employment based on his lumbar spine disability.

Finally, the Board notes that no lumbar spine treatment records 
dated after June 2010 are of record.  While the case is in remand 
status, the appellant's treatment records dated from June 2010 
onward should be obtained and associated with the claims file.

Despite three prior remands, the medical evidence of record is 
still insufficient for the Board to render a decision.  
Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1.  Assure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, the implementing 
regulations found at 38 C.F.R. § 3.159 and 
any other applicable legal precedent has been 
completed.  

2.  Contact the appellant to obtain the names 
and addresses of all VA, private or other 
government health care providers and 
treatment centers where he has been treated 
for any lumbar spine complaints since June 
2010.  After securing the necessary 
release(s), the AMC/RO should obtain those 
records that have not been previously 
secured.

3.  Associate any records obtained with the 
claims file.

4.  To the extent an attempt to obtain any of 
these records is unsuccessful, the claims file 
should contain documentation of the attempts 
made.  The appellant and his representative 
should also be informed of the negative 
results and be given opportunity to secure the 
records.

5.  After completing any additional 
notification and/or development action deemed 
warranted by the record, schedule the 
appellant for a VA examination to determine 
the nature, severity and extent of his current 
lumbar spine pathology.

The following directives must be followed:

	a. The examination must be conducted 
by a physician who is an orthopedist or 
orthopedic surgeon.

	b. The claims file must be available 
for review by the physician in conjunction 
with the examination, and the report should 
state that such review has been 
accomplished.  

	c. All indicated tests should be 
accomplished and all clinical findings 
should be reported in detail.  The 
examining physician should describe to what 
extent, if any, the appellant has any low 
back pathology or reduced function in the 
low back.  It should be determined whether 
there is any objective evidence of 
functional limitation due to pain caused by 
the service-connected lumbar spine 
disability.  If so, each of those 
limitations should be set forth in detail.

The examiner should identify the objective 
manifestations attributable to the 
appellant's service-connected thoracolumbar 
spine disability.  Any musculoskeletal and 
neurologic dysfunction involving the 
thoracolumbar spine should be described in 
detail.

The examiner should note the range of 
motion (in degrees) of the lumbar spine 
through all planes.  The examiner must 
state if there is any limitation of 
function and describe it in detail.  The 
point at which pain begins during tests of 
motion should be identified.  If the 
Veteran appears to not be making the 
maximal effort during this portion of 
the examination, the examiner is asked 
to provide, to the extent possible, the 
range of motion findings, in degrees, 
which would most nearly approximate the 
Veteran's current low back disability.  
To the extent possible, the examiner 
should assess the degree of severity of 
any pain.

Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement, currently or 
historically, should be noted.  The 
examiner is asked to describe whether pain 
significantly limits functional ability 
during flare-ups or when the back is used 
repeatedly.  All functional losses 
caused by service-connected 
thoracolumbar spine disability due to 
pain, weakness, fatigability, etc., 
should be specifically equated to 
additional degrees of motion lost 
beyond that shown clinically.

That is, the examiner should, to the extent 
possible, provide an assessment of the 
amount of additional loss of motion in 
degrees or the additional amount of 
functional impairment incurred on repeated 
use or during flare-ups.

The orthopedic examiner should state 
whether there is ankylosis of the 
thoracolumbar spine.  The examiner should 
indicate whether the Veteran's age, body 
habitus, neurologic disease, or other 
factors not the result of disease or injury 
of the spine, affect his normal range of 
motion of the thoracolumbar spine.

	d. The examiner should provide an 
opinion concerning the impact of the 
service-connected disability on the 
Veteran's ability to work.  The examining 
physician must state the extent to which 
the service-connected lumbar spine 
disability precludes the Veteran from 
engaging in any kind of gainful employment.  
If the examiner finds that the lumbar 
spine disability does not keep the 
Veteran from working, the examiner must 
explain the reasoning behind that 
conclusion.

6.  Upon receipt of the examination report, 
conduct a review to verify that all requested 
opinions have been provided.  If information 
is deemed lacking, the AMC/RO should refer the 
report to the VA orthopedic specialist for 
corrections or additions.

7.  Thereafter, re-adjudicate the matter of an 
increased rating for the orthopedic 
manifestations of the appellant's service-
connected lumbar spine disability.  This 
adjudication should reflect consideration of 
all the evidence of record and be accomplished 
with application of all appropriate legal 
theories; 38 C.F.R. §§ 3.321, 4.40, 4.59; 
Esteban v. Brown, 6 Vet. App. 259 (1994); 
Allen v. Brown, 7 Vet. App. 439, 448 (1995); 
DeLuca v. Brown, 8 Vet. App. 202 (1995); Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

8.  If the benefit sought on appeal remains 
denied, the appellant and his representative 
should be provided a Supplemental Statement of 
the Case, and an appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination without 
good cause may include denial of the claim.  38 C.F.R. §§ 3.158 
and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The appellant need take no action unless otherwise 
notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


